Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I embodied in Claims 1-14 in the reply filed on 15 August 2022 is acknowledged.  Claims 15-22 are withdrawn.
Claims 1-14 are presently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “preferably a float tube” is unclear if a float tube is required or not to satisfy the claim.

Regarding Claim 1, it is unclear where the claim preamble begins or ends such that it is unclear which features represent an intended use of the invention, and which features are required for infringement.  (Examiner’s best guess is: An electromotive drive device for a floatable devicecomprising: an electric motor, which is operable…)

Claim 5 recites the limitation "the reception".  There is insufficient antecedent basis for this limitation in the claim. (Should this be dependent on Claim 4?)

Regarding claim 11, the phrase "optionally" renders the claims indefinite because it is unlcear if the following limitation is required for infringement.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  (Examiner suggests submitting proposed claim amendments in an interview before formal submission.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Electromotive drive devices for floatable devices with cooling inlets and outlets provided in the housing support are disclosed by DE 10201821691, and EP 2824027 A1 and US 20220055728 A1.  Cooling inlet and outlets are provided in the protective device by US 5607329 A.  Cooling via the case as a heat sink is disclosed by US 20150104985 A1 and US 20080293312 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/              Primary Examiner, Art Unit 3617                                                                                                                                                                                          25 September 2022